PRICEDANIEL
ATTORNEY GENEIWI.



          Hon. R. S. Wyche               op1a10n No. v-101
          County Auditor
          oregg county                   Re :   Authorlt Jr of a County to
          Longview, Texas                       make contribution    to an
                                                incorporated   city for the
                                                purpose of oonatruct ing
                                                an airport end to purchase
          Dear Sir:                             fire f lght ing equlpmnt .
                    Reference is made to your letter of Maroh 3,
          1947, In which you request the opinion of this depart-
          ment on the questlous:
                          ‘%as the Commlsslouera 1 Court author-
                    ity to make a contribution    out of the Per-
                    manent Improvement Fund to the City of Qlade-
                    water, au incorporated   city of Greg County,
                    for the purpose of construotiug    an f lrport
                    near that Cit . said Airport to be owned
                    and operated f?y that City?,
                            %aa the Commissioners I Court author-
                    ity   to contribute funds to incorporated
                    cities   in Gregg County to purchase fire
                    fighting   equipment to bs use& outside the
                    city 1lmi.t 87 n
                     Seotion 18,‘~rtlcle  V of the Constitution   of
          foxas provldes for the dlvlsiou   of oounties la ‘cosmls-
          aloners’ precincts,  for the eleotioh  of oountiy oomals-
          siouers,  an& limits the powers of Commlssloners~ Courts
          aa follows :
                           “The oounty oommlssloners so chosen,
                    with the county judge, as presiding    officer,
                    shall compose the County Commissloners~
                    Court, which shall exercise    such powers and
                    jurisdiction   over all aounty business,    as 1s
                    conferred by this Constitution    and the laws
                    of the State, or as may be hereafter     pre-
                    scribed. ”
                     In Mills vs. Lampasas County, 40 S . W. 403,
           90 Tex. 606, decided in 1897, the Supreme Court had
   uttdtti ooasiderrt&oa   powew of Oo~~~issiaasro~ Ooor6s
 ‘-@ladrldt
    0




             Ia 1942, Lk, 8aw of Oelvestea tl.‘, and 8. A.
  w.   OO. VI. Uvalde Oouat~, a67 9. W. ;c#l 305, was de+
   oidod by the  Ooart a$ O$vh       &po&io    ate (klnst,on   46
“’ a writ of error war refuod        lR that   oue.     koly   other
  thittgr   the hurt    satit




               Beetion 3 of Artiolo  XI of @he Ommtltutlon
 .:..altedby tin   Gourt mad8 a# fJbltrt
               %aorraa’y.       60 oefm , oity        er other
        nioLgaloerperatloe          @h&oredtw            boaomm




                   olt&fhaatr our4
               8ffoblsa 53 of Art1ele III of the 8tdte osc-
  stlta6iottprovia,e     that the bgislatum      till have ho
  power to authorlse the payment of any alalm orsated
  agsinat any county or munwlpallty        of this State utuler
Hon.. 81, 8. Wyche, Page 3, V-101


any agreement or contract    made without   authority   of law”.
           Article  2351 of the Revised Civil  Statutes    of
Texas,  1925, prescribes  the powers of Commlsalonera~
Courts  and the pertinent provision   of that Article   1s
in Section 15, which reads:
           “Said court shall have all such other
     powers and jurlsdlctlon,  and shall perform
     all such other duties, as are now or may
     hereafter  be prescribed by law”.
           The queatlon of powers’of   Commlssloners8
Courts as administrators  of the affairs  of aountles
ia covered in Texas Jurisprudence,   Vol. 11, pages 563
to 565, from which we quote:
            “Sect ion 36.   Powers - Qenerally.    -
      Counties, being component parts of the State,
      have no powers or duties except those that
      are olearlg   set forth and defined la the
      Constitution   and statutes.    The statutes
      have clearly   defined the powers, presorlbed
      the duties,   and imposed the llablllties      of
      the Commissioners1 Courts, the medium through
   ~~which the differeat     counties  act, and from
      those statutes   must come all the authority
   ‘- vested in the counties.”

          We have not found any provision   in the Con-
stltution or any law of this State which attempts to
authorize Commlssiouers~ Courts to contribute   any couu-
ty money to a olty for the purpose of oonstructlng   an
Airport to be owned and operated by such city,    Our an-
swer to your first question 18 in the negative.
           Your second question   involves   the conatruo-
tlon of ~iiouse Bill No. 262, Acts of the    47th bglsla-
ture, Regular Session, now appearing as      Article  2351a-1,
in Vernon’s Civil Statutes,   which reads    as fOlloWa:
                ” * * * The Commissioners* Court of any
         county of this State shall also have the auth-
         ority to enter into contracts    with any city,
         town or village   within the county and/or a%-
         joining counties,   upon such terms and condl-
         tlons as shall be agreed upon between the Com-
         mlssloners I Court and the governing body of
hon.   R. 5. Wyohe, Page 4, V-101


       suah city, towa,or village,  for the use of
       the fire truoks and other fire ?l&htlng
       tqzir@     of the olty, town, or village.

          The Uoassissiotwrs ) Oaurt king give0 auth-
ority by law to enter into suoh oontraota,    rash luth-
orlty must be liberally   aonstrued tb lve effooti to tm
purpose.  Conmis~ioners~’ Court 0. Ua1 f coo, 13 8. lf. t 2a8)
525.                                                    4
           opinion lVe. O-6160, of thir *partmat     wa                              ,”
mitten   lo anawe@ to qusstlms    rutim-lt.tedby Hoamable
‘Joha T. Butohinioa,. County Atlmrtit  of hrar, ,obcmhy,
as-follows i




        :,; ! :‘!lf .your ant&or.: 66 tih ilret ~quer~i0tt
       ~lr’~‘jes;. then la tha Oounty    Auditor of Lulrr, ‘, .,
       ~~Qounty’authorlred to pay ia;d’ $100 pas awmb’
       ,and If so, out o? ulpt fund would ,h6 be m&h-
       *riced to ,pay same?                                   .~
            ‘Wequote, frq8    ,tltrt opltilo~ 9 +lourt                     “’
             %rtlole   ,2)5la-1,    ‘aupra,    q4sltlball~,, ,~
                                                              :
       i$iith&itelp
                the      ~o~mairrionorr       ? aourt   or   0ag   ,’ ‘.    I, ,~’
        e~out~t,y~
                 oi’thls ‘State fo enteb lato OoQtmM, ,,’”
        kith:~aay pity; ~toua,/oti village    w$t&Witho., ‘al
        bounty a@or adjolsiag        c,ow~~ss “upon’rtttd’ ‘,:”
        teras sad dondit lam as ehall k amued: :upoo
       “bstreeit the commlrslotters~ mart and tbm
          overning body Of the oity, tova or tll~
        f,or the use of fire trwks 8txI ohor flro
        tightin     equlpmnt, of the olty,. tom or, ~11:
                 8)wrefore    mu are mspe0tfPlly      atl-
        t%i     that it ls’the opfuloa    of. bhlr dofmrb
           nt that the Oou&lssioners * adurt of &alum
        P ounty is authorl6ed    under the law ,to. enter
        Late a aoatraot with the Oity of Parla to
          rovlde for fire-fighting      fmoilitiM t0 pro-
        kect property located. outalde of the city
.   -




        Hon. 8. 9. mhe,            Page,~5, Q-101


            ,’lludts of Paris,      Spec if lcally     acmverlng
                our first question,     you are advlaed that the
              Eomlasloaers~     Court of Lamar County is auth-
              orl&ed to coutract with the City of Paris to
              protriad for fire-fl*ting        facilltles     ana w
              the Gt     $109.00 per moath for suoh aervI*ea,
              p8wvide x au& bxpahdlt urea are m40 in aam-
              plimce    Pith tbra otmity bnd@tt rad t&m law
              ~applicable to the aouutJ b-t.
                   “IQ m8vor          to ‘pour wooad
                                                 queattom, you
             alrcl*bpriseathet it is our                tn vimi
                                                    optiiocl,
             of our anmer   to your rmt       queatioa,   the
             amtf    *editor   is authorized to approve claimu
             for tha mamor 1)100.00 per month for the above
             Yntbt~d w~tleea, PCov.lbedthat a &Bat#Wt
             ha8 ‘Iyy1p uldr, b7 and between the ooslPtr *aa
             CitJ iOr SUOb *otiiCeS,     actd that et&      ywQtxJ
             rGtu     r*da out of the gamecal fund aIp”the
                          aill     oouut   expenditures       Mwf’ullf      auth-
             orrUed’to k laatke 3:y (I oountP must be ~14 out
             of trh0 4Qwty’l    IMP*1 rua4, mlew     thaar, 18
             wem lry vhiah          thea a ohwge agaiaot tb
             smaial   f =a.              08. W-roll,  1182J. U.
             29 &ae~ Cotutty, et al, vs. II&an, 157 S.W. 2d,
             14, D*
                   We are of tha opinloa   that the Coma~isslonem
        &NH of &egg County is authoriEed       to contribute  Suads
        to lacorporate4  cities  In Oragg County to purahase filn
        r*t~4tqulp1813t      to ba used far Llre pPol;vctioP iQ
        f3rcrgg00bwy t2wa30           0r   SW~ ,0ity umt5,           it 8wh em-
        tr1buW.m is masonable,    and ii prde tn aoooMaace
        uith ‘(rhs county by&et and otimr applicable statutobr




                   1.     The Ommissloriars         ( Court     0r   OFS@
             County does not have authority to make a oo?k-
             tributlon  to the City of Oladelsate* out of the
             Permaneut mmprovercnt ha    0r that cou6tf rm
             the purpoaa of constructln$   aa lirpmt to ba
             ovnad and operated bj that city.
                          The Commissioners I Court or BEem
             Counti’haa          the authority   to ceatriBu&e           lpMJ
,801~.
    R.9, Wyche,   Page 6, V-101